     Case 4:13-cv-00549-MW-GRJ Document 218 Filed 07/02/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

CONRAAD L. HOEVER,

             Plaintiff,

v.                                       Case No.: 4:13cv549-MW/GRJ

R. MARKS, et al.,

          Defendants.
__________________________/

             ORDER GRANTING UNOPPOSED MOTION FOR
                    UNREDACTED TRANSCRIPT
      This Court has considered, without hearing, Plaintiff’s unopposed motion to

receive an unredacted copy of Volume 2 of the trial transcript in this case. ECF No.

217. The unopposed motion is GRANTED. Plaintiff’s counsel may receive an

unredacted copy of Volume 2 of the trial transcript to prepare for mediation. No

portion of the unredacted trial transcript shall be filed on the docket. Plaintiff’s

counsel is not permitted to disseminate the unredacted transcript or give any portion

thereof to anybody else for dissemination.

      SO ORDERED on July 2, 2021.
                                       s/Mark E. Walker
                                       Chief United States District Judge
